Cook, J.,
concurring. I concur with the majority’s conclusion that the failure to provide the required notices to Candlewood deprived the BOR of jurisdiction to make its original decision increasing the valuation of Candlewood’s property. These procedural failures rendered the BOR’s original August 18, 1997 valuation increase a nullity. The dissent believes that under Hal Artz Lincoln-Mercury, Inc. v. Ford Motor Co. (1986), 28 Ohio St.3d 20, 28 OBR 83, 502 N.E.2d 590, the BOR retained jurisdiction to set aside or reconsider this valuation since the time for appealing that order had been tolled due to the agency’s failure to notify Candlewood of its decision. I agree with the majority, however, that since the BOR is a creature of statute, its authority to reconsider its decisions is limited to the powers conferred upon it by statute. And no authority existed under R.C. Title 57 for the BOR’s action in this case.